Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 04/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	
	

Examiner’s Note

Claims 15-27 refer to "A method of decoding”, and Claims 28-34 refer to "Apparatus for decoding”. Claims 28-34 are similarly rejected in light of rejection of claims 15-27, any obvious combination of the rejection of claims 15-27, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Arnold et al. (“Scalable Video Coding by Stream Morphing”, IEEE Transactions on Circuits and systems for video technology, Vol 15, No. 2, Feb 2005), hereinafter Arnold, in view of Chee (“Survey of progressive image transmission methods”, International Journal of Imaging systems and Technology, Vol. 10, No. 1, Jan 1999).
	
	Regarding claim 15, Arnold discloses a method for decoding a first stream of video data comprising a plurality of frames of video, the method, for one or more of the plurality of frames of video, comprising the steps of (Abstract): decoding, from a hierarchical arrangement, a frame of the video data, the hierarchical arrangement comprising a base layer of video data and a first enhancement layer of video data, said first enhancement layer of video data comprising a plurality of sub-layers of enhancement data, including (Fig. 2): obtaining a decoding of the base layer of video data, which comprises data that renders the frame at a first, base, level of quality, and decoding each sub-layer of enhancement data to reconstruct data which, when decoded with the base layer, render the frame at a higher level of quality than the base level of quality; wherein decoding the sub-layers of enhancement data comprises (Section I. Introduction): decoding a lower sub-layer to produce video data at a level of quality that is higher than the base layer, and decoding a higher sub-layer to produce video data at a level of quality that is higher than the video data produced by decoding the lower sub-layer, wherein each of the plurality of sub-layers has a respective notional quantization level that is used to quantize the first enhancement layer of video data and generate the sub-layers of enhancement data at an encoder (Section II. B, MPEG-4, Fine Granularity Scalability).  
	Arnold discloses all the elements of claim 1 but Arnold does not appear to explicitly disclose in the cited section each of the plurality of sub-layers has a respective notional quantization level.
	However, Chee from the same or similar endeavor teaches each of the plurality of sub-layers has a respective notional quantization level (Fig. 2, Fig. 8, Fig. 12, Section III.B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnold to incorporate the teachings of Chee to for effective use of communication bandwidth (Chee, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 16, Arnold in view of Chee discloses the method of claim 15, wherein pixels to be enhanced within the first enhancement layer are identified based on computed residuals, the computed residuals being determined at the encoder by comparing an encoded frame and a reference frame (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 17, Arnold in view of Chee discloses the method of claim 16, wherein the reference frame comprises a raw frame of video data (Arnold, Section II. B, MPEG-4, Section IV. A, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 18, Arnold in view of Chee discloses the method of claim 15, wherein the lower sub-layer comprises enhancements for a first set of pixels within a decoded frame of video data and the higher sub-layer comprises enhancements for a second set of pixels within the decoded frame of video data (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 19, Arnold in view of Chee discloses the method of claim 15, wherein the notional quantization levels are based on the residual values for a plurality of pixels after quantization, with at least one notional quantization level being based on identifying the pixels with the highest residual values, said identified pixels being deemed the most important pixels (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 20, Arnold in view of Chee discloses the method of claim 15, wherein at least the notional quantization levels are selected such that the data rate of the base layer and quantized enhancement data does not exceed the total available rate (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 21, Arnold in view of Chee discloses the method of claim 15, wherein the base layer is decoded using an MPEG-4 standard based decoding algorithm (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, it is obvious to the ordinary skill in the art).  

	Regarding claim 22, Arnold in view of Chee discloses the method of claim 15, wherein the base layer when decoded renders the image at SD resolution, and the first enhancement layer of video data when decoded renders the image at HD or higher resolution (Arnold, Section II. B, MPEG-4, Chee, Fig. 2, Fig. 8, Fig. 12, Section III.B, Section I. Introduction, it is obvious to the ordinary skill in the art).  

	Regarding claim 23, Arnold in view of Chee discloses the method of claim 15, further comprising the steps of, prior to said decoding: receiving a hierarchically encoded content stream at a first client device comprising a decoder, wherein the method is performed by the decoder (Arnold, Section II. B, MPEG-4, Section III. E, Chee, Fig. 2, Fig. 8, Fig. 12, Section III, Section I. Introduction, it is obvious to the ordinary skill in the art).  

	Regarding claim 24, Arnold in view of Chee discloses the method of claim 23, wherein the encoded video stream is broadcast to a plurality of client devices that include the first client device (Arnold, Section II. B, MPEG-4, Section III. E, Chee, Fig. 2, Fig. 8, Fig. 12, Section III, Section I. Introduction, it is obvious to the ordinary skill in the art).  

	Regarding claim 25, Arnold in view of Chee discloses the method of claim 23, wherein the base layer is selected as a standard which each of the plurality of client devices is able to decode (Arnold, Section II. B, MPEG-4, Section III. E, Chee, Fig. 2, Fig. 8, Fig. 12, Section III, Section I. Introduction, it is obvious to the ordinary skill in the art).  

	Regarding claim 26, Arnold in view of Chee discloses the method of claim 23, wherein the number of sub-layers of enhancement decoded by the client device is dependent on the capability of the decoder (Arnold, Section II. B, MPEG-4, Section III. E, Chee, Fig. 2, Fig. 8, Fig. 12, Section III, Section I. Introduction, it is obvious to the ordinary skill in the art).  

	Regarding claim 27, Arnold in view of Chee discloses the method of claim 15, wherein a measure of the level of quality is the resolution of the video (Arnold, Section I, Section II. B, MPEG-4, Section III. E, Chee, Fig. 2, Fig. 8, Fig. 12, Section III, Section I. Introduction, it is obvious to the ordinary skill in the art).

Regarding claim 28-34, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487